DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Amendment
This office action is responsive to an amendment filed 2/23/2021. As directed by the amendment, claims 3-7, 9, 12, 14-15, and 19 were amended, claims 1-2, 8, 10-11, 13, 16-18 and 20 were cancelled and no new claims were added. Thus, claims 3-7, 9, 12, 14-15, and 19 are presently pending in this application
Claims 3-7, 9, 12, 14-15, and 19 are allowed based on the Examiner’s amendments below. 

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with David Lunsford on 4/8/2021. 



In Claim 9, line 2, the limitation “support comprises an elastomeric material.” has been changed to --support is elastic.--. 

In Claim 14, line 2, the limitation “wherein providing a support includes providing an elastomeric support.” has been changed to --wherein the support is elastic.--.

In Claim 19, lines 11-12, the limitation “each other to apply” has been changed to --each other and are configured to apply--. 

In Claim 19, line 21, the limitation “of a spine” has been changed to --of the spine--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Heller (2015/0112380), Faroky (5,868,689), Korrol (2017/0360643) and Burrell (WO2016/085748) do not specifically disclose the claimed apparatus and method as presented in the claims 3-7, 9, 12, 14-15, and 19. 
Regarding claim 19, Heller discloses an apparatus (apparatus shown in fig. 7 having belt 140 shown in figs. 8-9, paragraph 0057-0062) for placing pressure on a plurality of trigger points (paragraphs 009-0010, Heller discloses that the protrusions place pressure on abdomen, which ever points the protrusions are on would be a trigger point since the protrusion has a function of triggering the relief of heartburn, and 
Faroky teaches a pressure element (4, figs. 1-2) for applying pressure to a user, a support (24, figs. 1-2), wherein the pressure element is moveable along a length of the support (see Col 2, lines 56-67).
Korrol teaches an apparatus (100 and 200, fig. 1) for placing pressure on a user comprising a support (200, fig. 1, paragraph 0084), a back paddle (100, 100 can be located in the back of a body part of a user, therefore, it is considered as a back paddle, alternatively, relative to the front of the support, the paddle is located in the back, see figs. 1 and 5) carried by the support, the support carrying the back paddle, wherein the back paddle includes a third pressure element and a fourth pressure element (126 and 
         Burrell discloses a method of placing pressure on a plurality of trigger points (see page 2, lines 18-22) comprising providing a support (12 and 14, fig. 1A) having a first pressure element (one of 20 of Burrell, see fig. 1A) carried by the support, and a second pressure element (another one of 20, see fig. 1A) carried by the support, attaching the support around a lower portion of a trunk of a human (page 3, lines 4-7, Burrell discloses that the device is positioned around a hip), positioning the first pressure element moveable with respect to the support to a position over a first trigger point on a portion of the trunk (see page 6, lines 1-9, Burrell discloses that the pressure roller can move relative to compression band 12, and further discloses that the rollers 20 move relative to the compression band 12 allows compression device 10 to roll over a trigger point, see page 2, lines 30-32), positioning the second pressure element moveable with respect to the support to a position over a second trigger point on another portion of the trunk (see page 6, lines 1-9, Burrell discloses that the pressure roller can move relative to compression band 12, and further discloses in page 2, lines 30-32 that the method include allowing the rolling of the device over the trigger point for a predetermined amount of time, and further discloses in page 5, lines 20-21, the device in a loop can provide compression therapy to a plurality of trigger points, therefore, the second pressure element would be position over a second trigger point on another portion of the trunk relative to the first pressure element, see page 7, lines 19-32), adjusting the support to adjust the force on the first pressure element and the force on the second pressure element (page 6, lines 27-32, page 7, lines 1-3, Burrell discloses that 
However, Burrell, Heller, Faroky and Korrol fail to disclose the combination of a support comprising a corded material, a first pressure element and a second pressure element movable along the support and are configured to apply an external force to at least two trigger points on the human body where a psoas muscle, an iliacus muscle, and a rectus femoris muscle intersect, a back paddle movable engaged with the support, a third and a fourth pressure elements attach to the back paddle, wherein the third pressure element is configured to be placed on a first side of a human spine and the fourth pressure element is configured to be placed on a second side of the human spine, wherein the second side of the spine is different from the first side of the spine, wherein the third pressure element is shaped to contact a third pressure point on the first side of the spine and the fourth pressure element is shaped to contact a fourth pressure point on the second side of the spine, wherein the third pressure point comprises an external point on the human body overlying a sacral tubercle ligament and the fourth pressure point comprises an external point on the human body overlying a gluteus medias attachment. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .

/TU A VO/Primary Examiner, Art Unit 3785